COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00282-CR


MAE L. FRANCIS                                                          APPELLANT
A/K/A MAY L. FRANCIS

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1
                                       ----------

      On July 1, 2011, as part of a plea bargain agreement, Appellant Mae L.

Francis a/k/a May L. Francis pleaded guilty to prostitution, and the trial court

sentenced her to six months’ confinement in state jail. Also on July 1, 2011, the

trial court certified that this is a plea bargain case, that Appellant has no right to

appeal, and that Appellant has waived the right to appeal. On July 11, 2011,


      1
       See Tex. R. App. P. 47.4.
Appellant filed a notice of appeal. On July 12, 2011, we notified Appellant’s

counsel that the trial court’s certification, which indicates that Appellant has no

right to appeal and that Appellant has waived her right to appeal, had been filed

in this court, and that this appeal could be dismissed unless Appellant or any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal on or before July 22, 2011. See Tex. R. App. P. 25.2(d),

44.3.    To date, we have received no response showing any grounds for

continuing the appeal. On July 29, 2011, Appellant’s counsel filed a motion to

withdraw.

        Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2).    The trial court’s certification denied permission to appeal, but

Appellant’s notice of appeal asserts that the matters to be addressed in her

appeal were raised by written motion and ruled on before trial. However, the

court of criminal appeals has held that a valid waiver of appeal will prevent a

defendant from appealing without the consent of the trial court. Monreal v. State,

99 S.W.3d 615, 622 (Tex. Crim. App. 2003). The record shows that Appellant

and her counsel signed a “Written Waiver of Defendant – Joined by Attorney”

which stated, “I give up and waive any and all rights of appeal in this case.”

Because Appellant has waived her right to appeal and no one has responded to

our July 12, 2011 letter requesting grounds for continuing the appeal, we dismiss


                                          2
this appeal. See Tex. R. App. P. 25.2(d), 43.2(f). Because of our disposition of

this appeal, counsel’s motion to withdraw is denied. See Tex. Code Crim. Proc.

Ann. art. 26.04(j)(2) (West Supp. 2010); Tex. R. App. P. 48.4.



                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 15, 2011




                                        3